United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2926
                     ___________________________

            In re: Living Hope Southwest Medical Services, LLC

                           lllllllllllllllllllllDebtor

                         ------------------------------

                          David Kimbro Stephens

                         lllllllllllllllllllllAppellant

                                       v.

                       Living Hope Southeast, LLC

                        Renee S. Williams, Trustee

                          lllllllllllllllllllllAppellee
                                ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                        Submitted: March 16, 2015
                          Filed: March 31, 2015
                              [Unpublished]
                              ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

      David Kimbro Stephens appeals the district court’s1 final order, in which it
affirmed the bankruptcy court’s2 orders denying his motions to intervene, for
reconsideration, and for new trial. After careful review, this court affirms.

       We conclude Stephens’s motions requesting intervention and reconsideration
were properly denied. The bankruptcy court did not err in finding that the motion to
intervene was untimely. See Fed. R. Bankr. P. 7024; Fed. R. Civ. P. 24(a)(2) and
(b)(1) (mandatory and permissive intervention both require “timely motion”);
Tweedle v. State Farm Fire & Cas. Co., 527 F.3d 664, 671 (8th Cir. 2008) (abuse-of-
discretion review; identifying factors to consider).

        Because Stephens was denied intervention, he does not have standing to appeal
the bankruptcy court’s final order or its orders denying his motions for continuance
of trial, for amendment of the judgment, or for a new trial. See Karcher v. May, 484
U.S. 72, 77 (1987) (“One who is not an original party to a lawsuit may of course
become a party by intervention . . . . But we have consistently applied the general rule
that one who is not a party or has not been treated as a party to a judgment has no
right to appeal therefrom.”) (internal citation omitted).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
      2
      The Honorable James G. Mixon, late a United States Bankruptcy Judge for the
Western District of Arkansas.

                                          -2-